Rose, J.P.
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered October 14, 2009, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
*859In satisfaction of a four-count indictment, defendant pleaded guilty to the reduced charge of manslaughter in the first degree, waived his right to appeal and was sentenced in accordance with the plea agreement to a prison term of 19 years, followed by five years of postrelease supervision. This appeal ensued.
Defendant filed a notice of appeal that did not identify the judgment being appealed or the county in which it was rendered. While we have the discretion to treat a notice of appeal as valid despite an “inaccurate description of the judgment, sentence or order being or sought to be appealed” (CPL 460.10 [6]), the complete omission of any information regarding the judgment being appealed from cannot be characterized as an “inaccurate description” (see e.g. People v Therrien, 78 AD3d 1331, 1332 [2010]; People v Lerario, 50 AD3d 1396 [2008], lv denied 10 NY3d 961 [2008]; People v Bell, 299 AD2d 582, 583 n [2002], lv denied 99 NY2d 55 [2002]; People v McNeil, 268 AD2d 611, 612 n [2000]). Accordingly, we find that the notice of appeal is invalid, thereby depriving this Court of jurisdiction.
Stein, Spain and Garry, JJ., concur. Ordered that the appeal is dismissed, without costs.